Title: To Alexander Hamilton from James McHenry, 24 June 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, June 24, 1799. “I received this morning your letter of the 21st: Instant. The remarks you have offered relative to the Cavalry are deserving of attention, and the course you propose which combines a temporary saving, with immediate employment for the Officers in a mode conformable to the constitution of this kind of Troops will be considered. I shall inform you of the result. I observe however that my present opinion is it will be best to adopt the mode you propose.…”
